Citation Nr: 0010523	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  He requested a personal hearing before 
the Board in Washington, D.C., but he withdrew the request by 
a December 1998 letter.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that his lumbar spine disorder is etiologically related to 
his period of active duty.

2.  The veteran has not presented competent medical evidence 
that his cervical spine disorder is etiologically related to 
his period of active duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection a cervical 
spine disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has pointed to five incidents that occurred 
during service that he believes are causing his current back 
problems.  The issues before the Board are whether the 
veteran has submitted the evidence necessary to well ground 
his claims of service connection for lumbar and cervical back 
disorders.

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v. Gober 126 F.3d at 
1468-69.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

The veteran has pointed to various incidents during service 
that he believes are the root of his current back disorder.  
His service medical records confirm that he sustained various 
injuries during service.  The veteran's accounts of incidents 
during service are assumed to be credible for the purposes of 
analyzing whether his claims are well grounded.  However, his 
separation examination in May 1974 shows that although he had 
occasional painful joints and pulled ligaments in his back, 
the report also reflects that his pulled ligaments had 
responded to treatment.

The record also reveals that the veteran injured his back in 
February 1992 while he was picking up heavy rocks.  According 
to a VA examination report of January 1994, the veteran could 
not get out of bed the day after the accident, and when he 
finally managed to get up, he could not straighten his back.  
The examiner diagnosed a history of injury to the cervical 
and lumbar spine and he did not relate the injuries to the 
veteran's period of active service.

Private treatment records from between March 1993 to July 
1997 show that the veteran was receiving treatment for his 
cervical and lumbar back injuries.  However, none of these 
records reflect any medical opinion that the veteran's back 
injuries were etiologically related to his active service.

An X-ray taken in May 1998 shows that the veteran has 
degenerative changes involving the lumbar spine and a partial 
compression involving the T12 vertebral body.  In light of 
this clinical record, the Board finds it apparent that the 
veteran has a current disability in his cervical and lumbar 
spine.  Moreover, his accounts of incidents during service 
are considered credible.  However, nothing in the record, 
other than the veteran's own contentions, etiologically 
relates his current back disorders to his period of active 
service.  As a layperson, without the proper training and 
expertise to offer a competent medical opinion, his 
contentions by themselves are insufficient to satisfy the 
nexus requirement needed to well ground his claim.  Although 
there is evidence that he pulled ligaments in his back during 
service, there is no competent medical evidence connecting 
his pulled ligaments at that time with his current back 
disorders.  The Board also notes that there is evidence in 
the claims file that the veteran injured his back while he 
was picking up heavy rocks in February 1992.  Because the 
veteran has the initial burden of presenting competent 
medical evidence that his current back problems are related 
to the incidents he described in service, rather than the 
February 1992 accident or any other injury, his claims for 
service connection for his cervical and lumbar back disorders 
must be denied as not well grounded.

Because he has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for lumbar and cervical spine disorders, the VA is 
under no duty to assist him in developing the facts pertinent 
to his claims.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Furthermore, the Board is not aware of the existence 
of additional relevant evidence that could serve to make the 
claims well grounded.  Thus, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disability.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85(Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempts 
fail.



ORDER

Having not presented a well-grounded claim, service 
connection for a lumbar spine disorder is denied.

Having not presented a well-grounded claim, service 
connection for a cervical spine disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


